A dissenting opinion filed March 4, 1930, by
Mr. Chief Justice Rosenberry
was subsequently withdrawn.
Respondent moved for a rehearing.
On the motion there was a brief for the respondent by the Attorney General, Theo. W. Brazeau of Wisconsin Rapids, special counsel for the Tax Commission (Leo J. Federer of Madison of counsel), George A. Bowman, district attorney of Milwaukee county, and Robert R. Freeman, special counsel for Milwaukee county; and for the appellant there was a brief by Upham, Black, Russell & Richardson, attorneys, and Perry J. Stearns of counsel, all of Milwaukee.
Reargument was ordered June 23, 1930.
On reargument of the cause there was a brief for the appellant by Upham, Black, Russell & Richardson, attorneys, and Perry J. Stearns of Counsel, and oral argument by Mr. Stearns.
Theo. W. Braseau, special counsel for the Tax Commission (Leo-J. Federer of counsel), for the respondent.
A brief was also filed by Miller, Mack & Fairchild of Milwaukee as amici arrice.
The following opinion was filed November 11, 1930:
Owen, J.
(on reargument). We are persuaded that our construction of sec. 71.02 (3) (a), Stats., attaches undue sanctity to income tax reports made upon the basis of cash receipts and disbursements. The imperative condition of this statute is, that any report made upon whatever basis must clearly reflect the income which the law subjects to a tax. That a report made upon the basis of cash receipts and disbursements does not necessarily reflect the true income appears from State ex rel. Waldheim & Co. v. Wis. Tax *365Comm. 187 Wis. 539, 204 N. W. 481; Motors Acceptance Co. v. Wis. Tax Comm. 193 Wis. 41, 214 N. W. 64. The statute provides that “if the method used does not clearly reflect the income taxable under this chapter, the computation shall be made upon such basis and in such manner as in the opinion of the tax commission will clearly reflect such income.” Some solicitude is manifested concerning the weight that is to be accorded the opinion of the Tax Commission on the question of whether a given method of reporting clearly reflects the income, and we are warned that this provision should not be construed as lodging with the Tax Commission the power of final decision or of exercising an arbitrary or capricious discretion. Probably no one would contend that the statute means any such thing. The law requires that the report shall disclose the taxable income of the taxpayer. If the report faithfully discloses that income, there is no room, occasion, or power on the part of the Tax Commission to demand any other or different report or method of reporting. Plowever, where the report fails to disclose faithfully the amount of taxable income, the commission is then empowered to require a report upon such basis and in such manner as in its opinion will clearly reflect such income. We do not construe this as vesting the Tax Commission with capricious or arbitrary power. It cannot demand a report that will enable it to impose a tax upon income not earned by the taxpayer. The remedies afforded the taxpayer to protect himself against unjust and, illegal exactions of that nature are ample. The apprehensions which taxpayers seem to entertain in this respect are in themselves rather fanciful and capricious. Let it be understood, then, that the statute requires that a report of income made upon any basis must clearly reflect the taxable income. That if the report offered does not clearly reflect the taxable income, the commission may require a report to be made upon such *366basis and in such manner as in its opinion will clearly reflect such income. This power on the part of the commission cannot be used to impose an unjust or unlawful tax, and its opinion in this respect is subject to'the review of the court.
We do not find it necessary to decide at this time whether the statute under consideration confers an absolute right upon taxpayers who keep their accounts upon an accrual basis to return for assessment and taxation their income or profits in accordance with such methods of accounting. Even though the plaintiff has a right to make its return in accordance with its method of accounting, it has no right to make a return which does not clearly reflect its income. We are satisfied that the return made by the plaintiff did not clearly reflect its income, for which reason the commission was authorized to compel a return upon a basis which would truly reflect its income. The question is whether the method adopted by the commission clearly reflects such income.
The business of plaintiff is substantially that of manufacturing. It manufactures and installs its products in buildings and other works of construction under long-term contracts, the completion of which extends into more than one taxpaying period.- By its accounting method it takes no account of profit made on any of these contracts until they are completed, consequently it reports no income for taxation on any of its contracts until they are completed. This method of accounting and reporting income is permissible under a similar federal statute and the regulations of the Internal Revenue Department. That it is not the only proper method is indicated by the same regulations which permit the report of income arising from such contracts upon what is known as the percentage of completion basis. That the federal government is satisfied with a report made on either basis is no indication that a state should be, or that it is obliged to accept a report which postpones the return of income to a year or years succeeding the one in which it is ac*367tually earned. It is apparent that, in the long run, an income tax will be paid upon the total income under either method, unless the business is moved beyond the taxing jurisdiction before the income is reported. So far as the federal government is concerned, this is not a matter of solicitude, as the shifting of business beyond state lines does not place it outside the jurisdiction of the federal government. It is different, however, where a business moves beyond the jurisdiction of the state, as frequently happens, and has happened with reference to plaintiff’s business since the imposition of the tax here under review. For this and perhaps other reasons the state is concerned with the time when income shall be reported as well as the amount thereof.
The law imposes a tax upon income for the year during which it is earned. In order that this may be accomplished, all income must be reported for the year in which it is earned. That is what the law requires and that is what the Tax Commission may insist upon. The method adopted by the Tax Commission in determining the amount of plaintiff’s income subject to income tax, took the billing of its goods as a basis. Whether or not this basis has the sanction of any recognized accounting practice, it is not to be condemned if as a matter of fact it clearly reflects the income earned by the plaintiff during the year. As already stated, its business is the manufacture and installation of its products under long-term contracts. A typical provision of its contracts is that the price shall be paid “as the work progresses monthly an amount equal to eighty-five per cent, of the value of the completed work done during the preceding calendar month, provided that a requisition on a form to be supplied by contractor is delivered to contractor on the last day of the month during which the work covered thereby was done, and provided further that the unpaid balance of the price shall at all times be sufficient, in the judgment of the architect or contractor, to complete the work and to pay any unpaid liens or claims *368for which subcontractor is responsible hereunder.” Another provision of the contracts is as follows: “Contractor may, from time to time, and in order to expedite the work hereunder, make payments to subcontractor for materials prepared and ready for delivery. If subcontractor is paid for materials before they are delivered at the site, a bill of sale and fire insurance policies protecting contractor against loss and at option of contractor a lease upon the premises upon which material paid for is stored, all in form satisfactory to contractor, shall be furnished by subcontractor at the latter’s cost.” It appears that in the prosecution of these contracts the material was manufactured at plaintiff’s plant, shipped to the place of installation, and' at the end of the month the customer was billed for all shipments so made. The books of the company were so kept that they reflected the cost of the materials so shipped. Plaintiff’s fiscal year ended October 31st, and on that date the books showed the amount that had been billed upon each contract, the cost of producing the product so billed, and the profit resulting therefrom. The record contains a schedule exhibiting that which appeared on plaintiff’s books on October 31, 1927, with reference- to nine incompleted contracts. From this schedule it appears that on the National Press Club contract there had been billed during the year goods to the amount of $170,000, the cost of which was $144,303.99, the profit thereon being $25,696.01, and that the final net profit resulting upon the completion of the contract was $26,055.33. The total of nine contracts showed billing on October 31, 1927, to the amount of $378,127 and "cost of $306,234.66, a profit of $71,882.34 and a final net profit of $65,713.90. We cannot escape the conclusion that the profit shown on the products billed represents income earned as of that date, which the law subjects to the payment of an income tax. It represents goods sold, furnished, and delivered, a great deal of which has been paid for, and the balance of which represents profit just as clearly as did the contracts held to constitute *369income in State ex rel. Waldheim & Co. v. Wis. Tax Comm. 187 Wis. 539, 204 N. W. 481.
A perusal of the schedule just commented upon reveals that under the system followed by the taxpayer, the report of income aggregating some $65,000 was postponed to the succeeding year. True, in some instances the profit appearing upon its books at the close of its fiscal year was greater than the profit realized when the contract was completed. But in other cases the profit was larger. The total profit on the nine contracts involving a business of $378,000 was about $6,000 less than the profit shown on its books at the-close of the fiscal year. When it is reflected that this depreciation was deducted "from its income for the succeéding year, we fail .to perceive any considerations of justice requiring the postponement of the report of this income actually earned until the contracts were fully completed, thus affording the taxpayer the use of some $65,000 for a year. But equitable considerations do not enter into these matters. The law levies a tax upon income during the year for which it is earned. That an income was earned on the goods billed cannot be contradicted. That there will be discrepancies between the estimated profit and the final profit is to be expected. That the deductions afforded the taxpayer upon the report of income for the succeeding year gives ample and just opportunity for reconciliation, is unquestioned. The discrepancy of $6,000 upon these nine contracts involving a business of $378,000 does not indicate shocking injustice to the taxpayer. The taxpayer must either lose the interest on the tax on $6,000 for a year, or the state must lose the interest on the tax on $65,000 for a year. When it is conceded that no accrual method of accounting is correct, or will reflect the exact income eventually realized, we see no reason to impeach the method adopted by the Tax Commission. As a matter of fact, the method adopted does postpone the income earned by the appellant upon goods not billed but which were carried as “goods in process.” The production of such *370goods must have represented a profit which under this system plaintiff is permitted to postpone for income-tax purposes until the succeeding year. We therefore affirm our former conclusion, though based on another ground, that the method prescribed by the Tax Commission must be followed in the future reports of income.
In our former consideration of the case we assumed that an additional tax resulted from the application of this method to past income, and as to it the tax was set aside. It appears that the former opinion misinterpreted the concededly ambiguous order of the Tax Commission. As we construed that order, it assessed the deferred income for the years 1921 to 1925 by including it in the assessment for 1926. This was erroneous. No tax was levied for the deferred income for the years 1921 to 1925, inclusive. The method of the Tax Commission was applied only to the years 1926 and 1927, upon which the tax of 1928 was computed. The Tax Commission claims the right to correct the returns for 1926 and 1927 because from those returns the tax of 1928 was to be computed. Whether this be true or not, they were fully authorized by the provisions of sec. 71.10 (5), which provides that the office audit of the returns “shall not preclude the tax commission or assessor o.f incomes from making field audits of the books and records of the taxpayer and from making further adjustment, correction and assessment of income.” This provision was enacted by ch. 539, Laws of 1927, and was in force at the time the assessment here under consideration was made. Its enactment does away with the rule announced in State ex rel. Schuster Realty Co. v. Wis. Tax Comm. 184 Wis. 175, 197 N. W. 585, 199 N. W. 48, arid the conclusive effect there accorded to the office audit of the return. From our present consideration we find no infirmity in the assessment made by the Tax Commission, and the judgment of the circuit court confirming its action should be affirmed.
*371We cannot close this opinion, however, without commenting upon a statement found in the appellant’s brief on rehearing, referring< to a persistent rumor that since the decision of this case an employee of the Tax Commission has been in conference with a member of this-court concerning this case. While we regret the- imputation thus implied upon the judicial integrity of the members of this court, it probably should be said that for many years (to the writer’s knowledge since 1913) it has been the practice of the members of this court to refresh their recollection upon matters of which courts take judicial notice, by calling upon any department in the State Capitol for information necessary for an intelligent understanding of matters and issues pending before the court, as well as for assistance on the part of those familiar with voluminous records in locating matters therein contained. No member of the court feels that in calling for or in accepting this assistance the proprieties of the judicial position have been infringed. If the members of this court cannot .be trusted to call for or to receive such assistance, clerical in its nature, it will greatly add to the burdens of the court and unduly postpone the determination of controversies. We have no hesitancy in giving assurance that no member of this court so far forgets the judicial proprieties as to permit arguments in his presence bearing upon the merits of any controversy pending before this court. Whenever further argument upon the merits of a controversy is desired, as sometimes happens, both parties are given an opportunity to be present. The assistance thus received, though infrequent, greatly lightens the labors and expedites the business of the court. It will not be lightly dispensed with, and we trust that this assurance will quiet the apprehensions which seem to exist with reference to the judicial integrity of the members of the court.
By the Court. — The former mandate is vacated, and the judgment is affirmed.